Citation Nr: 1743642	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-02 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to April 1971, including service in the Republic of Vietnam from April 1970 to April 1971. Regrettably, the Veteran passed away in June 2007, and the appellant is his surviving spouse.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over
the case was subsequently transferred to the RO in Detroit, Michigan.  This matter was previously before the Board in June 2015 when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the appellant's claim. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that the appellant is afforded every possible consideration.

Initially, the Board notes that the Veteran's service treatment records are not associated with the claims file. In this regard, a December 2010 VA memo rendered an official finding that the Veteran's service treatment records are unavailable. However, the same memo indicates that the AOJ requested the service treatment records once from the claimant, once from the National Personnel Records Center (NPRC), and that they were not received or associated with the claims folder. Between December 2010 and the June 2015 Board remand, no further actions had been taken on this matter. Rather, the AOJ notated further attempts should and/or would be made in their deferred rating decisions. See October 2009, February 2010, August 2010, and November 2010 deferrals. As such, the June 2015 Board remand directed the AOJ to make further attempts to obtain the Veteran's service treatment records, and to document all attempts in the Veteran's claims file. As argued by counsel for the appellant, however, the Board does not find substantial compliance with the June 2015 remand directives.   See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this instant matter, the Veteran's service treatment records are relevant to the adjudication of the appellant's claim on the merits. The appellant has asserted several theories of service connection for DIC benefits based on the cause of the Veteran's death.  One theory involves the appellant's assertion that the Veteran's cause of death was caused by hepatitis C that he contracted during his service in Vietnam. Next, the appellant asserts that the Veteran's cirrhosis was aggravated by alcoholism secondary to posttraumatic stress disorder  related to his active service in Vietnam. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), or any other appropriate location, to request the Veteran's complete service treatment records for his entire period of active duty service. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this must be documented for the record.  Required notice must be provided to the appellant and her representative, to include notice of alternative sources of evidence that may substitute for any missing service treatment records

2.  After undertaking any additional development deemed appropriate, to include providing new VA medical opinions if warranted, and giving the appellant full opportunity to supplement the record, adjudicate the appellant's claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




